Bleckley, Justice.
1. On looking into the record, it is apparent that, under the application of strict law, the verdict might have been for more than it was. There was no abuse of discretion in overruling the motion for a new trial.
2. The charge of the court as to the rule of interest, was in conformity to the statute applicable to the case. The temporary legislation which took place during the war, on the subject of compound interest, had no practical application to a guardian who qualified as late as 1860.
Judgment affirmed.